ACCEPTED
                                                                                                                                             05-18-00289-CV
                                                          05-18-00289-CV                                                           FIFTH COURT OF APPEALS
                                                                                                                                             DALLAS, TEXAS
                                                                                                                                           3/26/2018 1:44 PM
                                                                                                                                                  LISA MATZ
                                                                                                                                                      CLERK
 Appellate Docket Number: 05-18-00280-CV
      Appellate Case Style: City of Dallas
                       Vs. In Re: Heather Russell
 Companion
   Case(s):                                                                               FILED IN
                                                                                   5th COURT OF APPEALS
 Amended/Corrected Statement                                                           DALLAS, TEXAS
                              DOCKETING STATEMENT (Civil) 3/26/2018 1:44:35 PM
                                 Appellate Court:     5th Court of Appeals               LISA MATZ
                (to be filed in the court of appeals upon perfection of appeal under TRAP Clerk
                                                                                            32)
 NOTE: Because space for additional parties I attorneys is limited on this form, you can include the information on a separate document. As per TRAP
 32.1 and 9.4, please include party's name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
 party's lead counsel. Jfthe party is not represented by an attorney, that party S name, address, telephone number, fax number should be provided

                                          .
·I. Annellant                                                              IL Annellant Attornev(s).- Continued                          ..        .·

        Person x Organization                                               X   Lead Attorney                    Retained
 Name: City of Dallas                                                      Name: Jennifer Carter Huggard

         Pro Se                                                             Bar No. 00792998
 If Pro Se Party, enter the following information:                          Firm Name: Dallas City Attorney's Office

 Address:                                                                  Address 1: 1500 Marilla, Room 7DN
 City/State/Zip:                                                           Address 2:
 Tel.                      Ext.           Fax:                              City/State/Zip: Dallas, Texas 75201
   Email:                                                                     Tel. (214) 670-5622 Ext.            Fax: (214) 670-0622
e-===--~~---~~-----------,
,___11_._A~,p~p,e_ll_a_n_t_A_t_t_o_rn_e~iy~(!S) ~ · - - - · - - - - - - - - < Email: jennifer.huggard@dallascityhall.com
     Lead Attorney                   Retained                                                                    Retained
                                                                                Lead Attorney
 Name: Talia R. Wilson                                                     Name: Barbara Rosenberg
 Bar No. 00795793
                                                                           Bar No. 17267700
 Firm Name: Dallas City Attorney's Office                                  Firm Name: Dallas City Attorney's Office
 Address 1: 1500 Marilla, Suite 7DN                                        Address 1: 1500 Marilla, Room 7DN
 Address 2:                                                                Address 2:
 City/State/Zip: Dallas, Texas 75201                                       City/State/Zip: Dallas, Texas 75201
 Tel. (214) 671-9553       Ext.           Fax: (214) 670-0622              Tel. (214) 671-9568        Ext.           Fax: (214) 670-0622
 EmaiJ:tatia.wilson@dallascityhall.com                                     Email: barbara.rosenberg@dallascityhall.com
     Lead Attorney                    Select                                                                     Retained
                                                                                Lead Attorney
 Name:                                                                     Name: James B. Pinson
 Bar No.                                                                   BarNo. 16017700
 Firm Name:                                                                Firm Name: Dallas City Attorney's Office
 Address 1:                                                                Address 1: 1500 Marilla, Room 7DN
 Address 2:
                                                                           Address 2:
 City/State/Zip:                                                           City/State/Zip: Dallas, Texas 75201
 Tel.                      Ext.           Fax:                             Tel. (214) 670-4844        Ext.           Fax: (214) 670-0622
 Email:                                                                    EmaiI:iames.pinson@dallascityhall.com


                                                                   PageloflO
 III. Annellee                                              IV. Annellee Attorney(s) - Continued
   x Person        Organization                                 Lead Attorney               Retained
 Name: Heather Russell                                      Name: T. Dean Malone
        Pro Se                                              Bar No. 24003265
 If Pro Se Party, enter the following information:          Firm Name:Law Offices of Dean Malone, P.C.
 Address:                                                   Address I :900 Jackson Street, Suite 730
 City/State/Zip:                                            Address 2:
 Tel.                    Ext.         Fax:                  City/State/Zip: Dallas, Texas 75202
 Email:                                                     Tel. (214) 670-9989    Ext.           Fax: (214) 670-9904
i--=:-;---;-----;;---:-:--,----;:-:------,--:-c-,--,----j
IV. Appellee Attorney(s) . . ·· Email:dean@deanmalone.com
>----~---~-~~-----------<
    Lead Attorney                 Select
 Name:                                                         Lead Attorney                Retained
 Bar No.                                                    Name: Michael T. O'Connor
 Firm Name:                                                 Bar No. 24032922
 Address I:                                                 Firm Name: Law Offices of Dean Malone, P.C.
 Address 2:                                                 Address I: 900 Jackson Street, Suite 730
 City/State/Zip:                                            Address 2:
 Tel.                    Ext.         Fax:                  City/State/Zip: Dallas, Texas 75202
 Email:                                                     Tel. (214) 670-9989    Ext.           Fax: (214) 670-9904
                                                            Email: michael.oconnor@deanmalone.com

    Lead Attorney                 Select
 Name:                                                         Lead Attorney                Select
 Bar No.                                                    Name:
 Firm Name:                                                 Bar No.
 Address I:                                                 Firm Name:
 Address 2:                                                 Address I:
 City/State/Zip:                                            Address 2:
 Tel.                    Ext.         Fax:                  Tel.                   Ext.           Fax:
 Email:                                                     Fax:
                                                            Email:




                                                     Page 2 of 10
                                                                           ·.·
V. Perfection of Appeal, Jnd2ment and Sentencinl!                                                 ·.          .


Nature of Case (Subject matter or type of case): Governmenal Immunity
Date Order or Judgment signed: 03/08/2018                     Type of Judgment: Interlocutory Order
Date Notice of Appeal filed in Trial Court: 03/15/2018
    lfmailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:      x Yes         No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
         Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code

Accelerated Appeal (See TRAP 28):         x Yes        No
    If yes, please specify statutory or other basis on which appeal is accelerated:
         Section 51.0l4(a)(8) of the Texas Civil Practice and Remedies Code

Parental Termination or Child Protection? (See TRAP 28.4):                 Yes     XNo
Permissive? (See TRAP 28.3):           Yes    XNo
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes    XNo
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?         x Yes         No
    If yes, please specify statutory or other basis for such status:
         TRAP 28.l(a)

Does this case involve an amount under $100,000?                  x Yes           No
Judgment or Order disposes of all parties and issues?                Yes         XNo
Appeal from final judgment?                                          Yes         xNo
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes       xNo


VI. Actions Extendin2 Time To Perfect Anneal                                                                            ·.·

Motion for New Trial:                    Yes x No           If yes, date filed:
Motion to Modify Judgment:               Yes x No           If yes, date filed:
Request for Findings of Pact and Conclusions of Law:
                                         Yes X No           If yes, date filed:
Motion to Reinstate:                     Yes x No           If yes, date filed:
Motion under TRCP 306a:                  Yes x No           If yes, date filed:
Other:                                   Yes x No
    If Other, please specify:


                                                            Page 3 of 10
VII. lndieencv of Partv (Attach file stamned coov ofStatement and conv of the trial court order.)
Was Statement oflnability to Pay Court Costs filed in the trial court?              Yes x No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                     Yes x No
   If yes, date filed:
Was there any hearing on appellant's ability to afford court costs?                  Yes x No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?               Yes x No
   Date of Order:
   If yes, trial court finding:   Challenge Sustained          Overruled

                                                                                                              .
VIII. Bankruotcv
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?
         Yes x No
   If yes, please attach a copy of the petition.
    Date bankruptcy filed:
    Bankruptcy Case Number:

                                                   ..
                                        .                                                            .
                                                                                           .                            .
IX. Trial Court and Record                                                    •
                                                                                       .                            ·




Court: 68th Judicial District Court                           Clerk's Record
County: Dallas                                                Trial Court Clerk: .t District         County
Trial Court Docket No. (Cause No.):                           Was Clerk's record requested? .t Yes            No
   DC-17-16097-C                                                 If yes, date requested: 03/15/2018
Trial Court Judge (who tried or disposed of the case):           If no, date it will be requested:
    Name: Judge Martin Hoffman                                Were payment arrangements made with clerk?
    Address 1: 600 Commerce                                                            Indigent
                                                                  .t Yes     No
    Address 2: 5th Floor New Tower
                                                              (Note: No request required under TRAP 34.S(a),(b).)
    City/State/Zip: Dallas, Texas 75202
    Tel. (214) 653-6510 Ext.          Fax:
    Email: unknown




                                                        Page4 of IO
                                                            .                                                                        ~
IX. Trial Court and Recore! - Continued                                                .                                                 .



Reporter's or Recorder's Record
Is there a Reporter's Record?      x Yes        No
Was Reporter's Record requested?            x Yes           No
        If yes, date requested: 03/15/2018
        If no, date it will be requested:
Was the Reporter's Record electronically recorded? x Yes                                   No
Were payment arrangements made with the court reporter/court recorder? x Yes                                  No          Indigent


 x Court Reporter          Court Recorder                                      Court Reporter              Court Recorder
   Official                Substitute                                          Official                    Substitute
Name: Antionette Reagor                                                 Name:
Address I: 600 Commerce Street                                          Address I:
Address 2:                                                              Address 2:
City/State/Zip: Dallas, Texas 75202                                     City/State/Zip:
Tel..(214) 653-7158Ext.           Fax:                                  Tel.                        Ext.          Fax:
Email: unknown                                                          Email:


X. Sunersedeas Bond                         .
                                                    .   .                          .            .
                                                                                                    .         .
Supersedeas bond filed?       Yes x No
   If yes, date filed:
   If no, will file?     Yes x No

                                                                                                                   .
XI. Extraordinarv Relief            .                                          .                                         '"   ' '



Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?                           Yes x No
   If yes, briefly state the basis for your request:




                                                                Page 5 of IO
XII. Alternative Dispute Resolution/Mediation                           .·
     (CQmplete section if filine fo the 1' 1, 2"d, 5th, 61h, gth, lO'h, 13th, or 14th Court of Anneals.)
Should this appeal be referred to mediation?     Yes x No
    Ifno, please specify: not applicable
Has this case been through an ADR procedure?         Yes x No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?        Pre-Trial     Post-Trial    Other
        If other, please specify:
Type of Case? Govemmenal Immunity
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):


     This is an appeal of a denial of a plea to the jurisdiction asserting immunity from Petitioner's Rule 202 Pet


How was the case disposed of? Order
Summary ofrelief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages: $ 0.00
    Punitive (or similar) damages: $ 0.00
    Attorney's fees (trial): $ 0.00
    Attorney's fees (appellate): $ 0.00
    Other:
       If other, please specify: Order allowing pre-suit deposition to investigate claims.
Will you challenge this Court's jurisdiction? X Yes       No
Does judgment have language that one or more parties "take nothing"?         Yes x No
Does judgment have a Mother Hubbard clause? X Yes              No
Other basis for finality:




                                                         Page 6 of!O
XII. Alternative Dispute Resolution/Mediation - Continued                                           ·
     (Comolete.section iffilim! in the pt, 2~d, 5th, <,th, sth, 10th, 13th, or 141h Court of Anneals.)
Rate the complexity of the case (use I for least and 5 for most complex):               l   X   2       3       4   5
Please make my answer to the preceding questions known to other parties in this case?                       Yes x No
Can the parties agree on an appellate mediator?            Yes x No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:
  Jennifer Huggard


                                .   .·                                         .                    .
XIII. Related Matters                       ·.·                         ·•
                                                                                                            .
                                                                                                                 ·.
List anv pending or past related anneals before this, or anv other Texas Annellate Court, bv Court, Docket, and Stvle.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 10
XIV..Pro Bono Program:
.    (Complete section iffilin1!in the 1'', 2 11d, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)                     .
                                                                                                                                .




The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More infonnation regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at htip:i/www.tex-app.org. lfyour case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program? D Yes li9No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal? D Yes ligNo
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as                                      on the internet at
http://aspc.hhs.gov/poverty/06povertv .shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes DNo
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).
 The City of Dallas claims it is immune from the Petitioner's Rule 202 Petition to investigate claims because the Petition did not
 plead facts to show a waiver of immunity. The applicable standard ofreview is de nova.




                                                            Page 8 of!O
XV. Signature                      ..                                                    .
                                                                          0312612018
Signature of counsel (or Pro Se Party)                                   Date
Jennifer Carter Huggard                                                   00792998
Printed Name                                                             State Bar No.
Isl Jennifer Carter Huggard                                               Jennifer Carter Huggard
Electronic Signature (Optional)                                          Name


                                            .     .         .                                                               .
XVI. Certificate of Service ..                        .·.                                .                                       .


The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court's Order or Judgment as follows on:

                                                                          Isl Jennifer Carter Huggard
Signature of counsel (or Pro Se Party)                                  Electronic Signature (Optional)

00792998
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (I) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party's attorney, the name of the party represented by the attornev.




                                                                Page 9 of!O
I Please enter the following for.each person served:
 Date Served:                                                       Date Served: 03/26/2018
 Manner Served: Select                                              Manner Served: eServe
 Name:                                                              Name: Michael T. O'Connor
 Bar No.                                                            Bar No. 24032922
 Firm Name:                                                         Firm Name: Law Offices of Dean Malone, P.C.

 Address I:                                                         Address I: 900 Jackson Street, Suite 730
 Address 2:                                                         Address 2:
 City/State/Zip:                                                    City/State/Zip: Dallas, Texas 75202

 Tel.                      Ext.         Fax:                        Tel. (214) 670-9989      Ext.         Fax: (214) 670-9904
 Email:                                                             Email: michael.oconnor@deanmalone.com

 Party: Heather Russell                                             Party: Heather Russell


 Date Served:                                                       Date Served:

 Manner Served: Select                                              Manner Served: Select

 Name:                                                              Name:

 Bar No.                                                            Bar No.

 Firm Name:                                                         Firm Name:

 Address I:                                                         Address I:

 Address 2:                                                         Address   2:
 City/State/Zip:                                                    City/State/Zip:
 Tel.                      Ext.         Fax:                        Tel.                     Ext.         Fax:

 Email:                                                             Email:

 Party: Heather Russell                                             Party: Heather Russell

 Date Served: 03/26/2018
 Manner Served: eServe
 Name: T. Dean Malone
 Bar No. 24003265
 Firm Name: Law Offices of Dean Malone, P.C.
 Address J: 900 Jackson Street, Suite 730
 Address 2:
  City/State/Zip: Dallas, Texas 75202
  Tel. (214) 670-9989      Ext.         Fax: (214) 670-9904
  Email: dean@deanmalone.com
  Party: Heather Russell




                                                              Page 10 oflO